DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,911,038 B2 (Gmeiner) in view of US 9,788,655 B2 (Chen).
With respect to claim 16: In the embodiment	of Figs. 1-3, Gmeiner discloses an arrangement comprising: an extension guide (extension guide 3) to be fastened to an item of furniture (article of furniture 1), the extension guide including a first rail (carcass rail 5) and a second rail (drawer rail 6) movably mounted on the first rail; a rail synchronization device including a toothed rack (toothed rack 15) connected to the first rail (using mounting elements 11 and 12), a toothed wheel (gear 10) meshing with the toothed rack, and a bearing block (mounting bracket 8) connected to the second rail, the toothed wheel being rotatably mounted in the bearing block.
The thrust of Gmeiner’s invention is a device 20 (attachment device) for mounting a functional part 14 to the carcass rail 5. Device 20 includes the mounting elements 11 and 12, and a clamping band 13a. The mounting elements 11 and 12 are pushed onto opposing ends of the carcass rail 5, and are secured in place using the clamping band 13a. 
In the embodiment of Figs. 1-3, the functional part 14 is the toothed rack 15. The toothed rack 15 is used with the mounting bracket 8, journal 9, torsion shaft 7, etc. in order to synchronize the movement of the drawer rail 6 of a first extension guide 3 with the drawer rail 6 of an opposing extension guide 3. There are two guides 3 attached to opposing sides of the article of furniture 1 (Gmeiner Fig. 1). 
Gmeiner Figs. 4a-4b show an alternative embodiment, with a device 20 used for mounting a different functional part 14. In Figs. 4a-4b, the different functional part 14 includes an ejection device 18 for providing an opening motion of the drawer rail 6. In addition to the ejection device 18, a spring-assisted pull-in device 24 and damping device 25 are provided for a closing motion of the drawer rail 6. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Gmeiner Figs. 1-3 by combining Chen’s driving mechanism 76 therewith, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide a single apparatus with both the synchronous motion of the extension guides 3 (using Gmeiner’s rack 15, gear 10, torsion shaft 7, etc.) and the spring-assisted opening and closing motions of the extension guides (using Chen’s driving mechanism 76). This is similar in effect to combining the embodiments Gmeiner Figs. 1-3 and Gmeiner Figs. 4a-4b, but using a different prior art driving mechanism than what is in Gmeiner Figs. 4a-4b. 
One would be motivated to select Chen’s driving mechanism 76 for the benefits of the clutch device 400. It does not appear that Gmeiner’s disclosed apparatus includes structure equivalent or analogous to Chen’s clutch device 400. 
See Chen Figs. 1-2. In Chen, the engagement feature 68 is attached to the first rail 58 using extension base 64. The extension base 64 has an auxiliary track 66 (toothed rack) thereon, for engagement with the clutch device 400. Chen Col. 5 discloses the 
In the combination, it is obvious to use Gmeiner’s mounting elements 11 and 12 to attach Chen’s extension base 64 to Gmeiner’s carcass rail 5. This provides fixed attachment to Gmeiner’s carcass rail 5 that is analogous to the fixed attachment to first rail 58 in Chen. 
See Gmeiner Fig. 3, which shows the drawer assembly upside-down. In the combination, it is obvious to use Gmeiner’s mounting elements 11 and 12 to attach Chen’s extension base 64 at the bottom of Gmeiner’s carcass rail 5, analogously to the attachment at the bottom of Chen’s first rail 58. The positioning of the extension base 64 at the bottom of carcass rail 5, as attached by the mounting elements 11 and 12, makes obvious the toothed rack 15 being on top of and supported by the extension base 64. This meets “wherein the toothed rack rests on the entrainment member such that the entrainment member supports the toothed rack” as claimed.
As modified, at least the extension base 64 and engagement feature 68 of Chen comprise the claimed “entrainment member”. Extension base 64 is the claimed “entrainment plate”, and engagement feature 68 is the claimed “entrainment pin”. The components of Chen’s driving mechanism 76 that engage the engagement feature 68, to thereby open and close the drawer rail 6, are the claimed “drawer drive device”. 
The mounting elements 11 and 12 connecting the toothed rack 15 to the carcass rail 5 meets “a toothed rack connected to the first rail” as claimed.  The toothed rack 15 and extension base 64 both being mounted to the carcass rail 5 using the mounting 
With respect to claim 17: See Gmeiner Col. 3.
With respect to claim 18: Gmeiner’s torsion shaft 7 is relied upon as the claimed “synchronization rod”. 
With respect to claim 19: Gmeiner’s rack 15 is “an elongated toothed bar” as claimed. The guide 16 on Gmeiner’s mounting element 11, or the mounting element 11 itself, meets “a first holding element” as claimed. 
With respect to claim 20: See Gmeiner Col. 3 for element 11, and therefore guide 16, made of plastic. 
With respect to claim 21: See Gmeiner Fig. 2c. Guide 16 is in the form of “a guiding groove” as claimed. 
With respect to claim 22: Gmeiner Col. 4 lines 1-8 discloses toothed rack 15 can also be fixed relative to the mounting elements 11 and 12. This makes obvious the claim as written.
With respect to claim 23: Gmeiner’s mounting element 12 and/or the guide 16 thereon is “a second holding element” as claimed. 
With respect to claim 24: See Gmeiner Col. 3 for element 11 made of plastic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make element 12 from plastic, because it has been held to be within 
One would be motivated to make element 12 from plastic, because element 11 is already made from plastic. Making them from the same material simplifies manufacturing. 
With respect to claim 25: Gmeiner Fig. 2a shows structures on the mounting bracket 8 and drawer rail 6 that appear to go together to mount the bracket 8 on the rail 6. Chen Figs. 1-4 show attachment using screws and holes. Screws and holes are a detachable connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect Gmeiner’s bracket 8 and rail 6 using at least one screw and one hole, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a configuration in order to facilitate replacement of parts. The screw and screw hole make obvious the claimed “locking element”.
With respect to claim 26: In the combination, Chen’s extension base 64 is connected to Gmeiner’s carcass rail 5 using mounting elements 11 and 12. 
With respect to claim 27: In the combination, the components of Chen’s driving mechanism 76 that engage the engagement feature 68, to thereby provide opening and closing motion to the drawer rail 6, comprise “a drawer drive device” as claimed. 
With respect to claim 28: In Chen, the carrying member 74 is connected to the second rail 60, and may be considered a portion of the second rail 60. Chen’s second driving device 200, which is a component of the driving mechanism 76, is mounted to the carrying member 74.

With respect to claim 29: See Chen Figs. 1-4 for screw attachment of the carrying member 74 to the second rail 60. This meets “detachably connected” as claimed. 
With respect to claim 30: Chen’s first driving device 100, and the first elastic member 104 thereof, provide the first driving force F1 that moves second rail 60 in the second (opening) direction D2. Chen’s driving mechanism 76 meets “an ejection device” as claimed. 
With respect to claim 31: See Chen Figs. 20-21 and Cols. 9-10. At least Chen’s swing member 78 and locking part 306 cooperate to function as “a locking device” as claimed. Chen Col. 9 lines 16-19 stating the second rail 60 is moved a short distance from the retrieve position P1 along the first direction D1 relative to the first rail 58 meets “over-pressing the drawer in a closing direction” as claimed. 
With respect to claim 32: Chen Col. 9 discloses the first elastic member 104 provides the opening force, and is therefore relied upon for “an ejection force storage member” as claimed. 
Chen Col. 6 discloses the first elastic member 104 is attached between a second base 202 and locking base 302. Chen Col. 6 discloses the second base 202 fixedly attached to the carrying member 74 of the second rail 60, and locking base 302 fixedly connected to first base 102 of the first driving device 100. The first base 102 and second base 202 are movable relative to each other (Chen Col. 6). 

With respect to claim 33: Chen second base 202 is fixedly attached to the carrying member 74 of the second rail 60. Chen’s second base 202 meets the claimed “carrier”. 
With respect to claim 34: See Gmeiner Fig. 1 for an article of furniture 1 comprising a furniture carcass 4 and drawers 2. 
Allowable Subject Matter
Claims 35-36 are allowed.
If the Applicant wishes to place claim 16 in condition for allowance, the Examiner has two suggestions for amending claim 16. 
Option 1: Amend claim 16 with “wherein the bearing block receives the toothed rack so as to support a portion of the toothed rack such that the toothed rack is free of any direct support between the entrainment plate and the bearing block”, as recited in claim 35.
Option 2: Amend claim 16 with “a pair of drawer drive devices to be arranged on opposite sides of a movable furniture part, the pair of drawer drive devices including a synchronization rod for synchronizing an operation of the drawer drive devices”, as recited in claim 36. Additionally, amend claim 16 line 10 to recite “a respective one of the drawer drive devices” instead of “a drawer drive device”. 
Response to Arguments
 Applicant’s arguments with respect to claim(s) 16-36 have been considered but are moot in light of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637